FILED
                                                                                                 7/12/2021
                                                                                     Clerk, U.S. District & Bankruptcy
                            UNITED STATES DISTRICT COURT                             Court for the District of Columbia
                            FOR THE DISTRICT OF COLUMBIA


DAKARAI URQUHART,

              Plaintiff,

      v.                                               Civil Action No. 1:21-cv-01434 (UNA)

DISTRICT OF COLUMBIA, et al.,

              Defendants.


                                  MEMORANDUM OPINION

       This matter is before the Court on its initial review of Plaintiff’s pro se Complaint, ECF

No. 1 (“Compl.”), and Application for leave to proceed in forma pauperis (“IFP”), ECF No. 2.

The Court will grant the IFP Application and dismiss the case for lack of subject matter

jurisdiction, see Fed. R. Civ. P. 12(h)(3) (requiring the court to dismiss an action “at any time” if

it determines that the subject matter jurisdiction is wanting), failure to state a claim, see 28 U.S.C.

§ 1915(e)(2)(B)(ii), and on the basis of one Defendant’s immunity.

       Plaintiff, a resident of the District of Columbia, sues the District of Columbia and Lynsey

Nix, an Assistant Attorney General for the District of Columbia (D.C. Child and Family Services

Agency). Compl. at 2–4. Plaintiff alleges that Defendants committed various violations of the

Constitution, District of Columbia Code, and common law tort. See id. at 3–6, 9–17. These

allegations all arise from proceedings initiated by Child and Family Services with the Superior

Court of the District of Columbia Family Court, which resulted in the removal of minor children

from Plaintiff’s care and their placement in foster care. See id. at 3–9. Plaintiff contends that

Child and Family Services, by and through Nix, presented false evidence, withheld and destroyed




                                                  1
evidence, committed perjury, and lacked probable cause to initiate the Family Court proceedings.

See id.

          The subject matter jurisdiction of the federal district courts is limited and is set forth

generally at 28 U.S.C. §§ 1331 and 1332. A party seeking relief in a district court must at least

plead facts that bring the suit within the court’s jurisdiction. See Fed. R. Civ. P. 8(a). Failure to

plead such facts warrants dismissal. See Fed. R. Civ. P. 12(h)(3). Here, Plaintiff attempts

unsuccessfully to raise a federal question. Preliminarily, to the extent that Plaintiff implicitly seeks

review of the determinations of the Superior Court, this court lacks jurisdiction to review or

interfere with judicial decisions by state and District of Columbia courts. See Richardson v.

District of Columbia Court of Appeals, 83 F.3d 1513, 1514 (D.C. Cir. 1996) (citing District of

Columbia v. Feldman, 460 U.S. 462, 476 (1983) and Rooker v. Fidelity Trust Co., 263 U.S. 413

(1923)).

          Prosecutors also are absolutely immune from civil suits based on their conduct in both

initiating and pursuing a criminal prosecution. See Imbler v. Pachtman, 424 U.S. 409, 430–31

(1976) (finding that prosecutors are absolutely immune for activities “intimately associated with

the judicial process” such as initiating and pursuing a criminal prosecution). The Court of Appeals

has held that absolute immunity protects government attorneys for their conduct in initiating and

prosecuting civil child neglect cases. Gray v. Poole, 243 F.3d 572, 577 (D.C. Cir. 2001) (noting

that in so holding, the D.C. Circuit had joined with every Circuit to have addressed the issue); see

also Ficken v. Golden, 696 F. Supp. 2d 21, 29 (D.D.C. 2010) (finding same and collecting cases).

The claims against Nix fall within the scope of her absolute immunity and must be dismissed.

          It follows then, that the claims against the District of Columbia must also fail. Vicarious

liability “is not an independent cause of action,” but instead “a legal concept employed to transfer



                                                   2
liability from an agent to a principal at trial.” Hayes v. Chartered Health Plan, Inc., 360 F. Supp.

2d 84, 90 (D.D.C. 2004) (citing Crawford v. Signet Bank, 179 F.3d 926, 929 (D.C. Cir. 1999)).

Thus, “[i]n the absence of agent liability, no liability can attach to the principal.” Id.; accord Lober

v. Moore, 417 F.2d 714, 718 (1969) (observing that “it is settled that a judgment exonerating a

servant or agent from liability bars a subsequent suit on the same cause of action against the master

or principal based solely on respondeat superior”). Plaintiff’s claims against the District of

Columbia are based solely on its alleged vicarious liability for the actions of defendant Nix and

her department under the doctrine of respondeat superior, and thus the dismissal of all claims

against defendant Nix necessitates the dismissal of all claims against the District. Ficken v.

Golden, 696 F. Supp. 2d 21, 30–31 (D.D.C. 2010) (dismissing constitutional, statutory, and

common law claims arising out of child neglect proceedings) (citing Lober, 417 F.2d at 718). It

is also “well-established that a municipality cannot be held responsible for [its] agents’

constitutional torts under a respondeat superior theory, because the doctrine of respondeat

superior liability does not apply to [§] 1983 claims.” Runnymede–Piper v. District of Columbia,

952 F. Supp. 2d 52, 56 (D.D.C. 2013) (citing Warren, 353 F.3d at 38).

       To the extent that Plaintiff claims that the District itself acted unlawfully, the District can

be held liable under § 1983 only if it “is itself responsible for an unconstitutional deprivation of

rights.” Atchinson v. District of Columbia, 73 F.3d 418, 420 (D.C. Cir. 1996) (citing Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 690–91 (1978)). Put differently, “a municipality can be liable

under § 1983 only where its policies are the moving force behind the constitutional violation.” City

of Canton v. Harris, 489 U.S. 378, 389 (1989) (citations, brackets and internal quotation marks

omitted); see also Warren v. District of Columbia, 353 F.3d 36, 38 (D.C. Cir. 2004)

(“[M]unicipalities are liable for their agents' constitutional torts only if the agents acted pursuant



                                                   3
to municipal policy or custom.”). Here, Plaintiff neither identifies nor describes any offending

practice or custom that caused the alleged constitutional violations. Plaintiff instead broadly

alleges that Nix and her department committed wrongdoing and that the District of Columbia as

the employer must therefore be liable. The “complaint thus fails to allege a necessary element of

a [§] 1983 violation, namely, that there be a deprivation of rights under color of any statute,

ordinance, regulation, custom, or usage of [the District of Columbia].” Dant v. District of

Columbia, 829 F.2d 69, 77 (D.C. Cir. 1987) (citing Monell, 436 U.S. at 691) (internal quotation

marks omitted).

       For these reasons, this matter is dismissed.       A separate Order accompanies this

Memorandum Opinion.




DATE: July 12, 2021
                                                           CARL J. NICHOLS
                                                           United States District Judge




                                               4